UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
AL HALMANDY, et al.                       )
                                          )
               Petitioners,               )
                                          )
            v.                            ) Civil Action No. 05-2385 (ESH)
                                          )
BARACK OBAMA, et al.,                     ) (Mohammed, ISN 570)
                                          )
                                          )
               Respondents.               )
__________________________________________)


                                              ORDER

        Upon consideration of the matters discussed during a classified proceeding held on

August 12, 2009, and for the reasons stated during that proceeding, it is hereby ORDERED that:

        1) petitioner’s counsel shall submit to the Court a proposed order regarding counsel’s

planned August 25-27, 2009 visit with petitioner;

        2) respondents shall file a declassified statement of material facts on or before August 20,

2009;

        3) respondents shall file a status report regarding their ability to search the source

materials identified during the hearing as “Category 2” documents on or before August 20, 2009;

        4) petitioner shall, after first consulting with respondents, make any discovery motions

pursuant to Paragraph I.E.2 of the Case Management Order issued in In re Guantanamo Bay

Detainee Litig., Misc. No. 08-442-TFH (Nov. 6, 2008) (Dkt. 940), amended by Order, Misc. No.

08-442-TFH (Dec. 16, 2008) (Dkt. 1315), on or before September 4, 2009, and respondents shall

file their opposition on or before September 18, 2009;

                                                  1
       5) respondents shall produce to petitioner’s counsel all responsive documents located

among the 800 documents located in agency sub-folders, identified during the hearing as

“Category 1” documents, on or before September 18, 2009;

       6) respondents shall file any motion to amend their statement of materials facts on or

before September 21, 2009; and

       7) a further status conference is set for October 2, 2009 at 10:30 a.m.

       SO ORDERED.



                                                                /s/
                                                     ELLEN SEGAL HUVELLE
                                                     United States District Judge

DATE: August 12, 2009




                                                2